Title: To George Washington from Daniel Brodhead, 18 February 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Feby 18th 1781.
                        
                        Since my last the half Indian Bawbee, by the concurrence of a Sergeant belonging to, late Captain Heth’s
                            Company, made his escape; and persuaded a Fifer of the 9th Virga Regt to desert to the Enemy. The Delaware chief, at
                            Cooshocking, seized the Deserter, and sent him back, and he is confined in Irons; But he cannot be tried untill your
                            Excellency is pleased to order a Genl Court Martial.
                        I have heard nothing of Mr Wilson, since my last, indeed I am apprehensive he has not made the Contract for
                            Cattle, upon account of the opposition given him by the Commissioners. At present we have a considerable supply of Flour,
                            but not an ounce of Meat, and unless Mr Wilson has purchased a supply, which he may forward, we must endeavour to live
                            without it.
                        A report prevails amongst the Inhabitants, that the regular Troops are to be recalled from hence, and as I
                            could not positively say, they were to continue, they are under the most dreadful apprehensions.
                        Should your Excellency be pleased to grant me an order to draw upon the fixed Magazines, for such arms
                            & ammunition, as may be necessary for the Troops in this district, it will prevent my troubling you with future
                            applications on that score, and I will make a prudent use of it.
                        I take the liberty to inclose a copy of a letter lately received from the Delaware Council. I have told them
                            that, their request could not be complied with untill your Excellencies pleasure was known, and beg
                            you will be pleased to instruct me respecting their Message.
                        I have also taken the liberty to inclose an Indent of Ordnance Stores, signed by the commandg
                                Officer of Artillery. Should an expedition be carried against Detroit or Niagara from hence I
                            conceive the contract will be necessary.
                        Colo. Presley Neville will do himself the Honor to hand you this Letter, and will be able to inform your
                            Excellency of many circumstances which I may have omitted. I have the Honor to be with the most exalted respect &
                            esteem your Excellencies most Obedt Hble Servt
                        
                            Daniel Brodhead

                        
                     Enclosure
                                                
                            
                                Salem Jany 13th 1781
                            
                            Wm Penn and the Councellors of Cooshockung to Col. Daniel Brodhead as follows.
                            Brother Maghingwe Geeshuch.
                            Listen to me You spoke to me twice already, and desired that we all who were your Friends should live in
                                one place together, I told you that I would do so, & promised to move to Cusheuchkee. I told you that what I
                                said, I also would do, and therefore you might depend on my word.
                            Now Brother.
                            When I look upon my circumstances I find this matter almost impossible for me to perform, You know
                                Yourself that I am poor, & not able to undertake such a great work without Assistance. My Children would
                                suffer greatly, for it is winter now, & when I consider Spring being so near, I cannot comprehend how I should
                                do all this work in such a short time, for I must always consider planting time as not to be neglected. As this is
                                now a matter of Consequence. I am coming to you to speak further about it.
                            Now Brother.
                            All the Councellors have earnestly consulted one another, concerning what you told me two Years ago,
                                namely that you would build a Fort at Coochockung, A year ago I told you to come and build me strong Houses, but it
                                was not done on account of some of the Councellors being against it, Brother now we are all of one mind, we have
                                considered the matter well, & therefore desire you to get ready and build a Fort at Cooshockung, & we
                                further desire You to sent 300 Men to live in that Fort.
                            Now Brother.
                            If you will do this for me, I will send a good many of my Men to you to guard you out, then You will be
                                at Cooshockung, and have an Opportunity of knowing every one. You have often told me that there lives some with me who
                                are not good. All these I Suppose will withdraw themselves on Your Appearance and if any one should abide there, You
                                will soon know such a one.
                            Brother.
                            If any thing should happen you while you are on Your way to Us. I mean if any of the Enemy should do
                                harm. My men that I send with you shall pursue them untill they get them.
                            Now Brother.
                            You have heard what I had to say to you I am ready. But Brother, You told me last year when the Wyondot
                                Man was at Pittsburgh, that I had no courage to speak to him, but that I hung my head, and was afraid of him, who was
                                but one Man.
                            Brother.
                            I assure You that I am not afraid of any body, and I tell you now, that I am resolve’d to get up and
                                Fight, I have considere’d this matter from my heart. I am able to fight any one of my Colour I am no Coward that you
                                know yourself; and you will find it so for the future.
                            My dear Brother.
                            Now I and all the Councellors remember our love to you.
                            
                                Willm Penn
                            
                            
                                late Wylapacheechen
                            
                        
                        
                     Enclosure
                                                
                            
                                Fort Pitt February. 17th 1781
                            
                            Indent of Ordnance Stores Necessary at this post in Addition to those at Present here, In Case any
                                Offencive Operations are Intended From this Place Against the Enemys posts Westward Viz.
                            
                                
                                     
                                    One
                                    
                                    Ten Inch Morter With Bed Compleat
                                
                                
                                    
                                    4
                                     
                                    Rammer & Spunges for Do
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    1
                                    
                                    Tompion & Strap & Lead Apron
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Oil Cloth Cap
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Lead Apron
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    100
                                    
                                    Ten Inch Shell Empty
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    100
                                    
                                    Fuzes Filld for Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    40
                                    
                                    Do Empty
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    200
                                    
                                    Tubes for Do Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    10
                                    
                                    Pounds Meal Powder
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    One
                                    
                                    12 pr Brasson Traviling Carriage
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    3
                                    
                                    Rammers & Spunges for Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    2
                                    
                                    Ladles & Wadhooks
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    2
                                    
                                    Trail Handepike
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Tompion & Strap
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    4
                                    
                                    Seth of Drag Ropes
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    2
                                    
                                    Lead Aprons
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Oil Cloth Cover
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    200
                                    
                                    12 pr Empty Flannel Cartriges
                                    
                                    
                                    
                                    
                                
                                
                                
                                    
                                    200
                                    
                                    6 pr Do Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    200
                                    
                                    Royal Howitzer Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    130
                                    
                                    8 Inch Do Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    200
                                    
                                    Blocks for 12 lb. Round Shot
                                    
                                    
                                    
                                    
                                
                                
                                    
                                     1 
                                    
                                    Boxs of Tin Plates & Sodder
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    50
                                    
                                    pounds Rosin
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    350
                                    
                                    Tubes for 12 pr
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    25
                                    
                                    pound Pack Thread
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    40
                                    
                                    Careasses Filld
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    160
                                    
                                    Empty Flannel Cartriges
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    10
                                    
                                    Pounds Kitt
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    4
                                    
                                    Kitt Brushes
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    6
                                    
                                    Pounds Quickmatch
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    300
                                    
                                    Pounds Slowmatch
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    10
                                    
                                    Dozen port fires
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    600
                                    
                                    Granado Fuzes filld
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    6
                                    
                                    Tube Boxes With Belts
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    20
                                    
                                    Skains Marlin
                                    
                                    
                                    
                                    
                                20pounds Musquet Cartrige Thread
                                
                                
                                    
                                    100
                                    
                                    pounds Sulpher
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    4
                                    
                                    Dark Lanthorns
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    4
                                    
                                    Light Do
                                    
                                    
                                    
                                    
                                
                                
                                    
                                     6
                                    
                                    Gunn Beth & Horns Compleat
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Perpendicular
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Gunners Quadrant
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    2300
                                    
                                    Spunge Tacks
                                    
                                    
                                    
                                    
                                12Sheep Skins Dust with wool on
                                
                                
                                    
                                    15000
                                    
                                    Musquet & Rifel Flints
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    2000
                                    
                                    Musquet & Bullet Screws
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    1
                                    
                                    Gin with Blocks & Fall Compleat
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    24
                                    
                                    Drum Cords
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    500
                                    
                                    pound 2 1/2 Inch Tard Ropes
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    12
                                    
                                    Sett mens Harness
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    6
                                    
                                    Tannd Hides
                                    
                                    
                                    
                                    
                                
                            
                            
                                J. Craig Captn Artillery
                            
                            
                                N.B. 200 Good Riffles are also Necessary. J. Craig C.A.
                            

                        
                        
                    